Citation Nr: 1632002	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increased compensable initial rating for basal cell carcinoma scarring involving the right clavicle and associated scarring.   

2.  Entitlement to an increased compensable initial rating for squamous cell carcinoma to include associated scars.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to September 2003.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for an increased (compensable) rating for a service connected disability listed as "basal cell carcinoma, including right clavicle and associated scars," rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7833.  The medical evidence then of record indicated that the basal cell carcinoma involved the left ankle, left inner thigh, right upper arm, back of the left arm, and base of the spine.  

This case was also previously before the Board-based on disagreement with the initial noncompensable rating assigned for such residuals under 38 C.F.R. § 4.114, DC 7818-on appeal from a February 2010 rating decision that granted service connection for a disability characterized as "squamous cell carcinoma to include associated scars."  The medical evidence then of record indicated that the squamous cell carcinoma involved the sternal notch and right upper arm.  

Following a January 2014 Board remand, a May 2014 rating decision, finding such matters to be inextricably intertwined with the remanded claims for residuals of basal cell and squamous cell carcinoma, granted service connection for the following manifestations as secondary to the service connected disability characterized as basal cell carcinoma, including right clavicle and associated scars:  Scars of the posterior neck, rated 10 percent disabling under DC 7800, and scarring of the posterior trunk, anterior trunk, left lower extremity, left upper extremity, and right upper extremity, each rated noncompensable under DC 7802.  This rating decision continued the noncompensable ratings for the skin manifestations rated under DCs 7833 and 7818 that were the subject of the claims remanded by the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, a remand is necessary in order to ensure due process to the Veteran.  

Following the completion of the May 2014 supplemental statement of the case (SSOC), additional pertinent evidence-in particular, color photographs of scarring annotated by the Veteran serving as argument in favor of granting increased compensation under the applicable diagnostic codes for rating skin disabilities under 38 C.F.R. § 4.118 and a September 2014 addendum to the April 2014 VA dermatologic examination-have been received that has not been considered in a subsequent SSOC as mandated by 38 C.F.R. § 19.31 (2015).  Accordingly, the case is REMANDED for the following action:

The Veteran and her representative should be issued an SSOC that documents consideration of all the pertinent evidence received since the May 214 SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

